NOBLE, Justice. This appeal does not substantially differ from that in State v. Shop Rite Foods, Inc., N.M., 390 P.2d 437. Defendant was charged with limiting the number of pounds of margarine it would sell to a customer at the advertised price, contrary to § 49-1-5, N.M.S.A.1953. At the conclusion of the trial, the parties agreed that the court should treat a motion to dismiss as one to quash the information. So treating it, the information was quashed and this appeal resulted. The parties agree that the defendant advertised margarine at 10 cents for the first three pounds and at a higher price for all additional quantities.  A reviewing court’s primary function is to correct an erroneous result rather than to approve or disapprove the grounds upon which it is based, so that where the record, as in this case, is silent as to the reason for a ruling, it will be sustained if it is correct upon any proper theory. Armijo v. Shambaugh, 64 N.M. 459, 330 P.2d 546; Atma v. Munoz, 48 N.M. 114, 146 P.2d 631; Alexander Film Co. v. Pierce, 46 N.M. 110, 121 P.2d 940. Upon authority of State v. Shop Rite Foods, Inc., supra, the order appealed from will be affirmed. It is so ordered. COMPTON, C. J., CARMODY and MOISE, JJ., and J. V. GALLEGOS, D. J., concur.